Citation Nr: 1136315	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  08-21 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral hip disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 

INTRODUCTION

The Veteran served on active duty for more than twenty years, to include verified service from June 1969 to May 1971; from July 1980 to August 1985; and from December 1996 to May 1997. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in April and July 2007 that, in pertinent part, declined to reopen a claim for service connection for a bilateral hip disability on the basis that new and material evidence had not been received.  The Veteran timely appealed.

In March 2009, the Veteran testified during a hearing before RO personnel.

In January 2011, the Board remanded the matter to afford the Veteran an opportunity for a Travel Board hearing.  In May 2011, the Veteran and his wife testified during a hearing before the undersigned at the RO.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The reopened claim for service connection for a bilateral hip disability is addressed in the REMAND portion of the decision below, and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In December 1997, the RO denied the Veteran's claim for service connection for a bilateral hip disability.  The Veteran did not appeal within one year of being notified.  

2.  Evidence associated with the claims file since the December 1997 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral hip disability, and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The evidence received since the RO's December 1997 denial is new and material, and the claim for service connection for a bilateral hip disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

In view of the Board's favorable decision in this appeal for reopening the claim for service connection for a bilateral hip disability, further assistance is unnecessary to aid the Veteran in substantiating his claim.  

II.  Claim to Reopen

The RO originally denied service connection for a bilateral hip disability in December 1997 on the basis that no permanent residual or chronic disability was shown in service, or was demonstrated by evidence following service.

The evidence of record at the time of the last denial of the claim in December 1997 included the Veteran's Form DD 214, his service treatment records, and a VA general medical examination.

Service treatment records show complaints of arthralgias of hips in March 1987, and that pain in the hips radiated down only when twisted a certain way; the assessment was bursitis of hips.  Records show additional complaints of right hip pain in September 1987, a past history of bursitis to hip, and treatment of hip pain with Motrin.  In December 1987, there was full range of motion of the Veteran's hip, and the Veteran took Motrin as needed.  On a "Report of Medical History" completed by the Veteran in February 1997, he reported swollen or painful joints; and reported arthritis, rheumatism, or bursitis.  The examiner noted probable bursitis in elbows and bursitis of shoulders.  No hip disability was noted at the Veteran's retirement examination.
 
The post-service records include an October 1997 VA general medical examination, in which the Veteran did not complain of hip pain.  There was no examination of the Veteran's hips, and no diagnosis pertaining to the Veteran's hips was rendered.  No orthopedic examination was scheduled.

Based on this evidence, the RO concluded that the evidence did not demonstrate a permanent residual or chronic hip disability.

The present claim was initiated by the Veteran in October 2006.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence not previously submitted; "material evidence" is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Furthermore, new and material evidence is "neither cumulative nor redundant" of evidence of record at the time of the last prior final denial, and must "raise a reasonable possibility of substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since December 1997 includes VA treatment records; a January 2007 VA examination report; private treatment records; a statement from the Veteran's daughter; Social Security records; a July 2008 statement by the Veteran's treating physician; a March 2009 hearing transcript; an August 2009 VA examination report; a May 2011 hearing transcript; duplicate service treatment records; and statements by the Veteran.

Much of this evidence, except for duplicate service treatment records, is new; it was not previously of record and is not cumulative.
 
The newly submitted evidence is also relevant.  Here, VA treatment records show complaints of bilateral hip pain continuing post-service, and include X-ray findings of mild bilateral degenerative joint disease of the hips.  Private treatment records include findings of probable osteoarthritis of bilateral hips.  Based on the fact that the Veteran complained of hip pain in service, his treating physician opined that the injuries sustained by the Veteran during active service were a direct cause of his chronic bilateral hip pain and early onset of osteoarthritis.  Together, this evidence relates to unestablished facts necessary to substantiate the claim, and is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  The Veteran's treating physician has the medical expertise to determine whether a bilateral hip disability had its onset in service or is otherwise related to active duty.    

The newly submitted evidence also includes a statement from the Veteran that his joint pains had not just appeared post-service, but in fact appeared as early as 1980; and that his symptoms have become worse over the years.  In May 2011, the Veteran testified that he had constant pain in his hips during active service, and that he reported to sick bay for "sore hips."  The Veteran was given Motrin to relieve the pain.  He testified that he was an equipment operator and mechanic, and that he pulled heavy equipment.  He testified that any injuries to his hips occurred during active service; and that he still experienced hip pain, and was diagnosed with osteoarthritis of the hips.  Given the presumed credibility, the additional evidence in this case raises a reasonable possibility of substantiating the Veteran's claim for service connection.

Hence, the Veteran's application to reopen the claim for service connection for a bilateral hip disability must be granted. 38 U.S.C.A. § 5108.


ORDER

New and material evidence has been submitted to reopen the claim for service connection for a bilateral hip disability.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Veteran contends that he injured his hips in active service while performing strenuous activities as an equipment operator and mechanic-e.g., pulling engines and drive trains, and transmissions.  He testified that he experienced constant pain in his hips during that time, which was relieved with Motrin.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

As noted above, service treatment records show complaints of hip pain on occasion in 1987 and an assessment of bursitis of hips.  No hip disability was shown at the time of the Veteran's retirement examination in February 1997.

The post-service records present a continuity of symptomatology of bilateral hip pain for many years.  There is also a diagnosis of probable osteoarthritis of the hips.  X-rays reveal bilateral degenerative joint disease of the hips.

In May 2011, the Veteran testified that his bilateral hip pain first had its onset in service, and that he continued to get treatment for his hip pain.
  
Under these circumstances, the Board finds that an examination is needed to obtain an informed medical opinion as to the likely etiology of the Veteran's current bilateral hip disability, to include whether the initial onset occurred during active service or if the disability is otherwise related to his active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2010).  

Additionally, the Veteran testified that he had received treatment for bilateral hip pain since 2008 with a private physician, Dr. Patel, in Terre Haute, Indiana.  The RO or AMC should specifically seek the Veteran's authorization for release of these medical records.

The Veteran also testified that he received treatment on occasion for bilateral hip pain at the Indianapolis VA hospital and the Terre Haute VA outpatient clinics.  The claims folder only contains VA treatment records for bilateral hip pain dated no later than September 2009.

VA is required to request these records.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary contact information and authorization from the Veteran, please request treatment records that pertain to bilateral hip pain from the Veteran's private physician(s), including Dr. Patel in Terre Haute, Indiana, for treatment since 2008; and associate them with the claims folder.  If the records are not available, the Veteran should be informed of such, and provided with an opportunity to submit such reports.

2.  Obtain and associate with the claims folder treatment VA records for bilateral hip pain, including reports from Indianapolis and Terre Haute VA medical facilities, dated from October 2009 to present.  

3.  After all of the above-requested development has been completed and incorporated into the claims file, afford the Veteran a VA examination to identify all current disability underlying the Veteran's current complaints of bilateral hip pain and its likely etiology.  The claims file must be made available to the examiner for review.  The examiner is requested to determine:

For current disability of each hip, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that it had its clinical onset in service, or is a result of strenuous activities performed as an equipment operator and mechanic in active service; or is otherwise related to active duty.  If other causes are more likely, those should be noted.

The examiner should also comment on whether the Veteran's arthritis of the hips became manifest within a year of separation from service. 

The examiner should reconcile any opinion with the service treatment records noting complaints of hip pain, a past history of bursitis to hip, and full range of motion of the Veteran's hip in 1987; the post-service records, including the October 1997 and January 2007 VA examination reports, the September 2004 and October 2006 X-ray reports, and the July 2008 statement by the Veteran's treating physician; and the Veteran's testimony and lay statements (summarized in this document).  The examiner should provide a rationale for all opinions reached.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

4.  After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, the RO or AMC must furnish a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


